11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT


Elida Vega Terrazas,                         * From the70th District Court
                                               of Ector County,
                                               Trial Court No. A-37,474.

Vs. No. 11-16-00076-CR                       * February 16, 2017

The State of Texas,                          * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we modify the judgment to delete the $415 fine. As modified, we affirm
the judgment of the trial court.